                  Case 20-10343-LSS            Doc 2337         Filed 03/08/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                 (Jointly Administered)
                            Debtors.
                                                                 Ref. Docket Nos. 868, 909, 984 & ___

           ORDER GRANTING FIRST AND FINAL FEE APPLICATION OF
    DAWN M. POWELL APPRAISALS INC. FOR ALLOWANCE OF COMPENSATION
    AND REIMBURSEMENT OF EXPENSES FOR APPRAISAL SERVICES RENDERED

             Upon the application (the “Application”)2 of the Boy Scouts of America and Delaware

BSA, LLC, the non-profit corporations that are debtors and debtors in possession in the above-

captioned chapter 11 cases (together, the “Debtors”), for entry of an order (this “Order”)

(i) granting final approval and allowance of compensation for professional services rendered and

actual and necessary expenses incurred by Dawn M. Powell Appraisals Inc. (“Dawn M. Powell”)

during the Fee Period in the aggregate amount of $11,582.50 CAD and (ii) authorizing the Debtors

to pay to Dawn M. Powell all of the foregoing amount, less any amounts previously paid to Dawn

M. Powell on account of such fees and expenses; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012; and entry of this Order being

a core proceeding within the meaning of 28 U.S.C. § 157(b)(2); and the Debtors having consented

to the entry of a final order by this Court under Article III of the United States Constitution; and


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
Application.
              Case 20-10343-LSS          Doc 2337      Filed 03/08/21      Page 2 of 3




venue of this proceeding and the Application in this District being proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that the notice of the Application and opportunity

for a hearing on the Application were appropriate under the circumstances and no other notice

need be provided; and all objections to the Application, if any, having been withdrawn, resolved

or overruled; and the relief requested in the Application being in the best interests of the Debtors’

estates, their creditors and other parties in interest; and this Court having determined that the legal

and factual bases set forth in the Application establish just cause for the relief granted herein; and

after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The relief requested in the Application is GRANTED as set forth herein.

       2.      Compensation to Dawn M. Powell for professional services rendered and expenses

incurred during the Fee Period is approved and allowed on a final basis in the aggregate amount

of $11,582.50 CAD.

       3.      To the extent not already paid pursuant to the Retention Order, the Debtors are

authorized to remit payment to Dawn M. Powell in the amount of $11,582.50 CAD, less all

amounts previously paid on account of such fees and expenses.

       4.      The Debtors and Dawn M. Powell are authorized to take all actions necessary to

effectuate the relief granted pursuant to this Order in accordance with the Application.

       5.      To the extent there is any inconsistency between the Application and this Order,

the provisions of this Order shall govern.

       6.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.




                                                  2
             Case 20-10343-LSS         Doc 2337      Filed 03/08/21     Page 3 of 3




       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




      Dated: March 8th, 2021                         LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE

                                                 3
